Case: 12-41271       Document: 00512346953         Page: 1     Date Filed: 08/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 20, 2013
                                     No. 12-41271
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BENITO HERNANDEZ LOPEZ, also known as Benito Lopez-Hernandez, also
known as Pastor Lopez,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:12-CR-433-1


Before HIGGINBOTHAM, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Benito Hernandez Lopez raises
an argument that he concedes is foreclosed by United States v. Newson, 515 F.3d
374, 378-79 (5th Cir. 2008), which held that the Government may decline to
move for an additional one-point reduction under U.S.S.G. § 3E1.1(b) based on
the defendant’s refusal to waive his right to appeal. The appellant’s motion for
summary disposition is GRANTED, and the judgment of the district court is
AFFIRMED.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.